Title: From Alexander Hamilton to James Miller, 25 November 1799
From: Hamilton, Alexander
To: Miller, James


          
            Sir,
            New York Nr 25. 99
          
          I have omitted giving orders for the repair of the barracks at Carlisle on two grounds—
          It was not contemplated to send more than the tenth regiment to this place, and I supposed that the order for the march of the regiment would have been accompanied with directions for of the necessary requisite repairs. The tenth regiment is under the command of General Pinckney, and I took it for granted that every necessary measure would be directed by that officer. Again I had been given to understand that no repairs the barracks at Carlisle would accommodate a regiment without any repairs. However as the matter is situated it will be proper for you to ascertain whether any and wh repairs are necessary for the accommodation of the 10th. regt. and to direct such as are necessary to be immediately made.
          W—
          Mr. Miller—
        